Exhibit 10.2

AMERICAN FINANCIAL REALTY TRUST

 

2006 LONG-TERM INCENTIVE PLAN

 

EFFECTIVE AS OF JANUARY 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I    INTRODUCTION    1 ARTICLE II    DEFINITIONS    2      2.1          
“Affiliate”    2      2.2           “Award”    2      2.3           “Award
Agreement”    2      2.4           “Beneficiary”    2      2.5           “Board”
   2      2.6           “Cause”    2      2.7           “CEO”    2      2.8     
     “Change in Control”    2      2.9           “Code”    3      2.10        
“Committee”    3      2.11         “Common Share”    3      2.12        
“Company”    3      2.13         “Earned Shares”    3      2.14        
“Effective Date”    3      2.15         “Employee”    3      2.16        
“Employer”    3      2.17         “Employment Agreement”    3      2.18        
“Equity Incentive Plan”    3      2.19         “Fair Market Value”    4     
2.20         “FFO”    4      2.21         “FFO Baseline”    4      2.22        
“FFO Increase”    4      2.23         “FFO Targets”    4      2.24        
“Final FFO”    4      2.25         “Final Measurement Date”    4      2.26     
   “First FFO Threshold”    4      2.27         “Interim Measurement Date”    4
     2.28         “Measurement Date”    4      2.29         “NAREIT”    4     
2.30         “Participant”    4      2.31         “Performance Period”    5     
2.32         “Permanent Disability”    5      2.33         “Plan”    5      2.34
        “Plan Year”    5      2.35         “Redemption Date”    5      2.36     
   “Redemption Event”    5      2.37         “Restricted Common Shares”    5

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

     2.38        “Second FFO Threshold”    5      2.39        “Target FFO”    5
     2.40        “Target Units”    5      2.41        “Units”    5      2.42    
   “Weighted Average Shares Outstanding”    5 ARTICLE III   PARTICIPATION    6  
   3.1          Initial Participants    6      3.2          New Participants   
6 ARTICLE IV   COMMON SHARES SUBJECT TO THE PLAN    7      4.1          Common
Shares Subject to the Plan    7      4.2          Changes in Common Shares or
Assets of the Company, Acquisition or Liquidation of the Company and Other
Corporate Events    7 ARTICLE V   TARGET UNITS    8      5.1          Awards   
8      5.2          Target Units    8 ARTICLE VI   FFO    9      6.1         
FFO Baseline    9      6.2          FFO Increase    9      6.3          First
FFO Threshold    9      6.4          Second FFO Threshold    9      6.5         
Target FFO    9 ARTICLE VII   FFO TARGETS    10      7.1          FFO Increase
as of the End of the Performance Period    10      7.2          FFO Increase as
of Any Interim Measurement Date    10      7.3          Decreases in FFO    12
ARTICLE VIII   REDEMPTION OF TARGET UNITS; VESTING    13      8.1         
Redemption of Target Units at the End of the Performance Period    13      8.2  
       Redemption of Target Units on any Interim Measurement Date    13     
8.3          Dividends    14 ARTICLE IX   TERMINATION OF EMPLOYMENT    15     
9.1          Termination for Cause, Voluntary Resignation, or Nonrenewal of
Employment Agreement    15      9.2          Termination for Death or Permanent
Disability    15      9.3          Termination Without Cause    15      9.4    
     Change in Control    16 ARTICLE X   ADMINISTRATION    18      10.1       
Committee    18      10.2        Committee Authority    18      10.3       
Committee Determinations    18      10.4        Compensation of Committee    18
     10.5        Indemnification of Committee    18

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                    Page


--------------------------------------------------------------------------------

ARTICLE XI

   MISCELLANEOUS    20      11.1           Amendment; Termination    20     
11.2           Non-Alienation    20      11.3           Funding    20     
11.4           Governing Law    20      11.5           Withholding    21     
11.6           At-Will Employment Status    21      11.7           Headings   
21      11.8           Enforceability    21      11.9           Successors    21
     11.10         Beneficiary    21      11.11         Incorporation of Equity
Incentive Plan    21      11.12         Stock Certificates; Restrictive Legends
   22      11.13         Gender    22      11.14         Notices    22     
11.15         Uniformity    23

 

iii



--------------------------------------------------------------------------------

AMERICAN FINANCIAL REALTY TRUST

2006 LONG-TERM INCENTIVE PLAN

 

ARTICLE I

INTRODUCTION

 

This Plan is intended to provide additional compensation for executive personnel
who contribute materially to the continued growth, development and future
business success of the Company. The Plan is a performance-based plan that
utilizes earnings targets based on the growth of FFO over the Performance Period
as the measurement criteria for determining incentive compensation for
Participants in the Plan. The Company believes that the Plan will encourage
Participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s shareholders, and aligning the economic interests of
Participants with those of the shareholders. All capitalized terms used in this
Article I shall have the meaning ascribed to them in Article II below.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

The following terms shall have the following meanings for purposes of the Plan:

 

2.1 “Affiliate” shall mean any entity that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the Company, including, but not limited to, First States Group, L.P.

 

2.2 “Award” shall mean the Target Unit awarded to a Participant under the Plan.

 

2.3 “Award Agreement” shall mean the individual agreement provided by the
Committee to each Participant notifying the Participant of participation in the
Plan and specifying the Target Unit awarded to the Participant and the other
terms and conditions of the Award. By accepting and executing an Award
Agreement, each Participant shall be agreeing to be subject to the terms of the
Plan and to the discretion of the Committee as set forth in the Plan.

 

2.4 “Beneficiary” shall mean, on the death of the Participant, his estate, which
shall include either the Participant’s probate estate or living trust.

 

2.5 “Board” shall mean the Board of Trustees of the Company.

 

2.6 “Cause” shall mean, unless defined otherwise in a Participant’s Employment
Agreement, (i) the conviction of the Participant of, or the entry of a plea of
guilty or nolo contendere by the Participant to, a felony (exclusive of any
felony relating to negligent operation of a motor vehicle or a conviction, plea
of guilty or nolo contendere arising solely under a statutory provision imposing
criminal liability upon the Participant on a per se basis due to the offices
held by the Participant with the Employer, so long as any act or omission of the
Participant with respect to such matter was not taken or omitted in
contravention of any applicable policy or directive of the Board); (ii) willful
breach of the Participant’s duty of loyalty which is materially detrimental to
the Employer; (iii) willful failure to perform or adhere to explicitly stated
duties that are consistent with the Participant’s Employment Agreement, or the
Employer’s reasonable and customary guidelines of employment or reasonable and
customary corporate governance guidelines or policies, including without
limitation any business code of ethics adopted by the Board, or to follow the
lawful directives of the Board (provided such directives are consistent with the
terms of the Participant’s Employment Agreement) which, in any such case,
continues for thirty (30) days after written notice from the Board to the
Participant; or (iv) gross negligence or willful misconduct in the performance
of the Participant’s duties. For these purposes, no act, or failure to act, on
the Participant’s part will be deemed “gross negligence” or “willful misconduct”
unless done, or omitted to be done, by the Participant not in good faith and
without a reasonable belief that the Participant’s act, or failure to act, was
in the best interest of the Employer.

 

2.7 “CEO” shall mean the Chief Executive Officer of the Company.

 

2.8 “Change in Control” shall mean, unless defined otherwise in a Participant’s
Employment Agreement, the occurrence of any of the following events: (i) any
person, entity or

 

2



--------------------------------------------------------------------------------

affiliated group, excluding the Company, an Affiliate or any employee benefit
plan of the Company, acquiring more than 50% of the then outstanding voting
shares of the Company; (ii) the consummation of any merger or consolidation of
the Company into another company, such that the ownership interest of the
holders of the voting shares of the Company immediately prior to such merger or
consolidation is less than 50% of the voting power of the securities of the
surviving company or the parent of such surviving company; (iii) the complete
liquidation of the Company or the sale or disposition of all or substantially
all of the Company’s assets, such that after the transaction, the ownership
interest of the holders of the voting shares of the Company immediately prior to
the transaction is less than 50% of the voting securities of the acquirer, or
the parent of the acquirer; or (iv) a majority of the Board votes in favor of a
decision that a Change in Control has occurred.

 

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.10 “Committee” shall mean the Compensation and Human Resources Committee of
the Board or such other committee appointed by the Board for purposes of
administering the Plan.

 

2.11 “Common Share” shall mean a common share of beneficial ownership, par value
$0.001 per share, of the Company.

 

2.12 “Company” shall mean American Financial Realty Trust, a Maryland real
estate investment trust or any business organization that succeeds to its
business and elects to continue this Plan.

 

2.13 “Earned Shares” shall mean Restricted Common Shares that have vested in
accordance with Section 8.2.2 or 9.3.2 of the Plan, but remain subject to the
transfer restrictions described in Section 8.2.3 of the Plan. Each Earned Share
shall equal one Common Share on the date the transfer restrictions have lapsed.

 

2.14 “Effective Date” shall mean January 1, 2006.

 

2.15 “Employee” shall mean any employee of an Employer, whether such employee is
so employed at the time this Plan is adopted or becomes so employed subsequent
to the adoption of this Plan.

 

2.16 “Employer” shall mean the Company or an Affiliate that employs the
Participant.

 

2.17 “Employment Agreement” shall mean the employment agreement entered into
between the Employee and the Employer governing the terms of the Employee’s
employment with the Employer.

 

2.18 “Equity Incentive Plan” shall mean the American Financial Realty Trust 2002
Equity Incentive Plan, as may be amended from time to time, or such other plan
maintained by the Company pursuant to which Common Shares granted under the Plan
may be issued to Participants.

 

3



--------------------------------------------------------------------------------

2.19 “Fair Market Value” shall mean as of a given date (i) the closing price of
a Common Share on the principal exchange on which Common Shares are then
trading, if any (or as reported on any composite index which includes such
principal exchange), on the trading day previous to such date, or if Common
Shares were not traded on the trading day previous to such date, then on the
next preceding date on which a trade occurred; (ii) if Common Shares are not
traded on an exchange but are quoted on NASDAQ or a successor quotation system,
either the (a) closing sale price, or (b) the mean between the closing
representative bid and asked prices for the Common Shares on the trading day
previous to such date as reported by NASDAQ or such successor quotation systems,
as may be appropriate; or (iii) if Common Shares are not publicly traded on an
exchange and not quoted on NASDAQ or a successor quotation system, the Fair
Market Value of a Common Share as established by the Committee acting in good
faith. The Fair Market Value as determined by the Committee in good faith and in
the absence of fraud shall be binding and conclusive upon all parties hereto,
and the Participant agrees to accept and shall not challenge any determination
of Fair Market Value made by the Committee.

 

2.20 “FFO” shall mean the Company’s Funds From Operation, which shall be
determined in accordance with the NAREIT definition of Funds From Operation in
effect as of April 27, 2005 and as set forth on the attached Schedule 1.

 

2.21 “FFO Baseline” shall mean the FFO baseline pursuant to which the
determination will be made whether there has been an increase in the FFO during
the Performance Period, which shall be determined pursuant to Section 6.1 of the
Plan.

 

2.22 “FFO Increase” shall mean the change in FFO per share on any Measurement
Date as compared to the FFO Baseline.

 

2.23 “FFO Targets” shall mean the First FFO Threshold, the Second FFO Threshold,
and the Target FFO.

 

2.24 “Final FFO” shall mean the FFO Increase as of the Final Measurement Date.

 

2.25 “Final Measurement Date” shall mean the Measurement Date for the final Plan
Year of the Performance Period.

 

2.26 “First FFO Threshold” shall mean that the percentage increase in the FFO
during the Performance Period has equaled or exceeded the amount described in
Section 6.3 of the Plan.

 

2.27 “Interim Measurement Date” shall mean any Measurement Date that occurs
prior to the last Plan Year for the Performance Period.

 

2.28 “Measurement Date” shall mean December 31 of each Plan Year or such other
date determined by the Committee in its sole discretion.

 

2.29 “NAREIT” shall mean the National Association of Real Investment Trusts.

 

2.30 “Participant” shall mean any Employee who has been designated by the
Committee as eligible to receive an Award under this Plan.

 

4



--------------------------------------------------------------------------------

2.31 “Performance Period” shall mean the period between the Effective Date and
December 31, 2012; provided, however, that with respect to any individual who
becomes a Participant in the Plan after the Effective Date, the “Performance
Period” shall be the period determined by the Committee in its sole discretion.

 

2.32 “Permanent Disability” shall mean the inability of a Participant, due to a
physical or mental impairment, to perform the material services of his or her
position with the Employer for a period of six (6) months, whether or not
consecutive, during any 365-day period. A determination of Permanent Disability
shall be made in good faith by the Committee. Notwithstanding the foregoing, if
a Participant is determined to have incurred a Permanent Disability pursuant to
the terms of his or her Employment Agreement, he or she shall be Permanently
Disabled for purposes of this Plan.

 

2.33 “Plan” shall mean the American Financial Realty Trust 2006 Long-Term
Incentive Plan, as embodied herein and as amended from time to time.

 

2.34 “Plan Year” shall mean the calendar year.

 

2.35 “Redemption Date” shall mean the date that all or any portion of the Target
Units are redeemed under the Plan.

 

2.36 “Redemption Event” shall mean a determination by the Committee that the
Company has met an FFO Target during the Performance Period.

 

2.37 “Restricted Common Shares” shall mean Common Shares issued pursuant to
Section 8.2.1 of the Plan that are subject to the vesting schedule described in
Section 8.2.2 of the Plan. Each Restricted Common Share shall equal either one
Earned Share or one Common Share on the vesting date, as provided in Section
8.2.2 of the Plan.

 

2.38 “Second FFO Threshold” shall mean that the percentage increase in the FFO
during the Performance Period has equaled or exceeded the amount described in
Section 6.4 of the Plan.

 

2.39 “Target FFO” shall mean the percentage increase in the FFO during the
Performance Period has equaled or exceeded the amount described in Section 6.5
of the Plan.

 

2.40 “Target Units” shall mean the aggregate number of Units awarded to a
Participant under the Plan, as described in Section 5.2 of the Plan.

 

2.41 “Units” shall mean phantom rights that will be converted to Common Shares
or Restricted Common Shares on a Redemption Date if the FFO Targets specified
under the Plan are met. Each Unit shall represent one Common Share or Restricted
Common Share.

 

2.42 “Weighted Average Shares Outstanding” shall mean, for any Measurement Date,
the weighted average number of Company shares outstanding, as publicly reported
by the Company as of such date. Such Weighted Average Shares Outstanding
calculation is exclusive of the dilutive effect, if any, of the conversion
features included within the Company’s outstanding $450 million Senior
Convertible Notes issued in 2004.

 

5



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

 

3.1 Initial Participants. The Committee shall determine which Employees shall be
Participants in the Plan as of the Effective Date and shall provide each
individual with an Award Agreement evidencing their participation in the Plan.

 

3.2 New Participants. At any time after the Effective Date, the Committee may
provide that other Employees shall be eligible to participate in the Plan on the
terms and conditions that the Committee determines appropriate for such
Employee. Any such Employee shall be provided with an individual Award Agreement
evidencing their participation in the Plan. Any Employee designated as a
Participant in the Plan shall not become a Participant in the Plan until the
first day of the Plan Year that first occurs on or after such individual’s
designation as a Participant in the Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

COMMON SHARES SUBJECT TO THE PLAN

 

4.1 Common Shares Subject to the Plan. Subject to adjustment as described in
Section 4.2 below, the aggregate number of Common Shares that may be issued
under the Plan is 4,800,000 Common Shares. All Common Shares issued under the
Plan shall be issued from the Equity Incentive Plan. If any Units are forfeited
prior to being redeemed as Restricted Common Shares under the Plan, the Common
Shares corresponding to such Units shall not again be available for issuance
under the Plan; provided, however, that if the reason for the forfeiture of the
Units is because the Participant’s employment with the Employer is (i)
terminated by the Employer with Cause, voluntarily terminated by the
Participant, or terminated as a result on nonrenewal of the Participant’s
Employment Agreement, then any Common Shares corresponding to Units that are
forfeited by the Participant as a result of such termination of employment with
the Employer shall again be available for issuance under the Plan, or (ii)
terminated without Cause, then any Common Shares corresponding to Units for
which no redemption can occur in accordance with Section 9.3.1 shall again be
available for issuance under the Plan. In addition, if any Restricted Common
Shares are forfeited by a Participant prior to becoming Earned Shares or Common
Shares, the Common Shares represented by such Restricted Common Shares shall
again be available for issuance under the Plan.

 

4.2 Changes in Common Shares or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events. If an event described in
Section 12.3 of the Equity Incentive Plan (or other similar provision of such
plan or a successor plan) occurs, then the Committee may, in such manner as it
may deem equitable, adjust (i) the maximum number of Common Shares that may be
issued under the Plan, (ii) the FFO Baseline, (iii) the number of Units covered
by the Target Unit held by a Participant, and (iv) the number of Restricted
Common Shares and Earned Shares held by, or credited to, as applicable, a
Participant, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, to facilitate
such transactions or events or to give effect to such changes in laws,
regulations or principles.

 

7



--------------------------------------------------------------------------------

ARTICLE V

TARGET UNITS

 

5.1 Awards. Awards under the Plan shall consist of Target Units. All Awards
shall be subject to the terms and conditions set forth herein and to such other
terms and conditions consistent with the Plan as the Committee deems appropriate
and as are specified in writing by the Committee to the individual in the Award
Agreement. Any Common Shares issued under the Plan shall also be subject to the
terms and conditions of the Equity Incentive Plan. The Committee shall approve
the form and provisions of the Award Agreement. A Target Unit awarded to one
Participant does not mean that the Participant will receive a Target Unit at any
other time or that the Participant will receive the same Target Unit in any
future Award. A Target Unit awarded to one Employee does not mean that any other
Employee will receive an Award of a Target Unit or have the same number of Units
subject to such Target Unit.

 

5.2 Target Units. Each Participant shall be awarded a specified number of Units,
which shall be determined by the Committee, in its sole discretion, and set
forth in the Participant’s Award Agreement. The total number of Units awarded to
the Participant shall be such Participant’s Target Unit. The Target Unit shall
represent the maximum number of Common Shares that the Participant will receive
if the FFO Target is met at the end of the Performance Period. Except for
adjustments described above in Section 4.2, a Participant’s Target Unit may not
be decreased during a Performance Period; however, at any time during the
Performance Period, the Committee may determine to increase the number of Units
subject to the Participant’s Target Unit.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

FFO

 

6.1 FFO Baseline. The FFO Baseline shall be the baseline FFO that will be
measured during the Performance Period to determine whether there has been a
sufficient increase in the FFO during the Performance Period in order to satisfy
the FFO Targets. The FFO Baseline shall be calculated on a per Common Share
basis, derived from the Weighted Average Shares Outstanding. The Committee shall
determine the FFO Baseline prior to the Effective Date of the Plan for all
Participants in the Plan as of the Effective Date. For any individual who
becomes a Participant in the Plan after the Effective Date, the Committee shall
determine the FFO Baseline for such Participant effective prior to the Plan Year
in which such individual has become a Participant in the Plan.

 

6.2 FFO Increase. The Committee shall determine the FFO Increase for each
Measurement Date in its sole discretion, as soon as administratively practicable
following the Measurement Date. Once the Committee has determined the FFO
Increase for the Measurement Date, its decision shall be final, conclusive and
binding on all Participants.

 

6.3 First FFO Threshold. Unless the Committee determines otherwise with respect
to any Participant in the Plan prior to the Plan Year in which such Participant
first is designated as a Participant in the Plan, the First FFO Threshold shall
be equal to an increase of FFO of 45%.

 

6.4 Second FFO Threshold. Unless the Committee determines otherwise with respect
to any Participant in the Plan prior to the Plan Year in which such Participant
first is designated as a Participant in the Plan, the Second FFO Threshold shall
be equal to an increase of FFO of 70%.

 

6.5 Target FFO. Unless the Committee determines otherwise with respect to any
Participant in the Plan prior to the Plan Year in which such Participant first
is designated as a Participant in the Plan, the Target FFO shall be equal to an
increase of FFO of 100%.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

FFO TARGETS

 

7.1 FFO Increase as of the End of the Performance Period. As soon as
administratively practicable after the end of the Performance Period, the
Committee shall determine the FFO Increase for the Final Measurement Date;
provided, however, that if the Target FFO was met on any Interim Measurement
Date as provided in Section 7.2 below this Section 7.1 shall not apply. The FFO
Increase will determine whether all or any portion of the Participant’s Target
Unit will be redeemed. Specifically, if the FFO Increase meets or exceeds any of
the FFO Targets described in this Section 7.1, the respective portion of the
Participant’s Target Unit will be redeemed as follows:

 

7.1.1 Target FFO. If the Final FFO is equal to or greater than the Target FFO, a
Redemption Event will occur and 100% of the Units subject to the Participant’s
Target Unit will be redeemed in accordance with Section 8.1.

 

7.1.2 Second FFO Threshold. If the Final FFO is less than the Target FFO, but
equal to or greater than the Second FFO Threshold, a Redemption Event will occur
and 55% (or such other percentage as determined by the Committee prior to the
Plan Year in which the Employee first becomes a Participant in the Plan) of the
Units subject to the Participant’s Target Unit will be redeemed, plus an
additional 1.5% will be redeemed for each 1% that the Final FFO exceeds the
Second FFO Threshold, in accordance with Section 8.1.

 

7.1.3 First FFO Threshold. If the Final FFO is less than the Second FFO
Threshold, but equal to or greater than the First FFO Threshold, a Redemption
Event will occur and 30% (or such other percentage as determined by the
Committee prior to the Plan Year in which the Employee first becomes a
Participant in the Plan) of the Units subject to the Participant’s Target Unit
will be redeemed, plus an additional 1% will be redeemed for each 1% that the
Final FFO exceeds the First FFO Threshold, in accordance with Section 8.1.

 

7.1.4 No FFO Target Is Met. If the Final FFO is less than the First FFO
Threshold, no Redemption Event will occur, no portion of the Participant’s
Target Unit will be redeemed, and the Participant’s Target Unit will be
forfeited in its entirety.

 

The redemption of Units under this Section 7.1 is cumulative so that if on any
Interim Measurement Date a Redemption Event occurs with respect to all or any
portion of the Participant’s Target Unit, no additional Units will be redeemed
unless the FFO Increase exceeds the greatest FFO Increase from any prior Interim
Measurement Date. No fractional Units will be redeemed under this Section 7.1
and in the event of a fractional Unit, the Units that will be redeemed will be
rounded down to the nearest whole Unit.

 

7.2 FFO Increase as of Any Interim Measurement Date. As soon as administratively
practicable after the end of any Interim Measurement Date, the Committee shall
determine the FFO Increase for the Interim Measurement Date; provided, however,
that if the Target FFO was met on any prior Interim Measurement Date no further
determinations are necessary under this Section 7.2. The FFO Increase will
determine whether all or any portion of the Participant’s Target Unit will be
redeemed after such Interim Measurement Date.

 

10



--------------------------------------------------------------------------------

Specifically, if the FFO Increase meets or exceeds any of the FFO Targets
described in this Section 7.2 for any Interim Measurement Date, the respective
portion of the Participant’s Target Unit will be redeemed as follows:

 

7.2.1 No FFO Target Is Met. If the FFO Increase is less than the First FFO
Threshold, no portion of the Participant’s Target Unit will be redeemed as a
result of the Interim Measurement Date.

 

7.2.2 First FFO Threshold. If the FFO Increase for the Interim Measurement Date
equals or exceeds the First FFO Threshold, but is less than the Second FFO
Threshold, a Redemption Event will occur and 30% (or such other percentage as
determined by the Committee prior to the Plan Year in which the Employee first
becomes a Participant in the Plan) of the Units subject to the Participant’s
Target Unit will be redeemed, plus an additional 1% will be redeemed for each 1%
that the FFO Increase for such Interim Measurement Date exceeds the First FFO
Threshold, in accordance with Section 8.2. For any subsequent Interim
Measurement Date, an additional 1% of the Participant’s Target Unit will be
redeemed in accordance with Section 8.2 for each 1% that the FFO Increase for
such Interim Measurement Date exceeds the highest FFO Increase for any prior
Interim Measurement Date. Redemptions in accordance with the immediately
preceding sentence shall continue until the FFO Increase for any Interim
Measurement Date equals or exceeds the Second FFO Threshold. In such an event,
no further redemptions shall be made pursuant to this Section 7.2.2.

 

7.2.3 Second FFO Threshold. If the FFO Increase for the Interim Measurement Date
equals or exceeds the Second FFO Threshold, but is less than the Target FFO, a
Redemption Event will occur and 55% (or such other percentage as determined by
the Committee prior to the Plan Year in which the Employee first becomes a
Participant in the Plan) of the Units subject to the Participant’s Target Unit
will be redeemed, plus an additional 1.5% will be redeemed for each 1% that the
FFO Increase for such Interim Measurement Date exceeds the Second FFO Threshold,
in accordance with Section 8.2. For any subsequent Interim Measurement Date, an
additional 1.5% of the Participant’s Target Unit will be redeemed in accordance
with Section 8.2 for each 1% that the FFO Increase for such Interim Measurement
Date exceeds the highest FFO Increase for any prior Interim Measurement Date.
Redemptions in accordance with the immediately preceding sentence shall continue
until the FFO Increase for any Interim Measurement Date equals or exceeds the
Target FFO. In such an event, no further redemptions shall be made pursuant to
this Section 7.2.3. Redemption pursuant to this Section 7.2.3 is cumulative so
that if the requirements of Section 7.2.2 are met on a previous Interim
Measurement Date the portion of the Participant’s Target Unit that will be
redeemed as a result of this Section 7.2.3 shall be aggregated with any prior
redemptions of the Participant’s Target Unit.

 

7.2.4 Target FFO. If the FFO Increase for the Interim Measurement Date equals or
exceeds the Target FFO, a Redemption Event will occur and 100% (or such other
percentage as determined by the Committee prior to the Plan Year in which the
Employee first becomes a Participant in the Plan) of the Units subject to the
Participant’s Target Unit will be redeemed in accordance with Section 8.2.
Redemption pursuant to this Section 7.2.4 is cumulative so that if the
requirements of Section 7.2.2 or 7.2.3 are met on a previous Interim Measurement
Date the portion of the Participant’s Target Unit that will be redeemed as a
result of this Section 7.2.4

 

11



--------------------------------------------------------------------------------

shall be aggregated with any prior redemptions of the Participant’s Target Unit.
Once the Target FFO is met for the Participant, no additional redemptions will
occur as a result of this Section 7.2.4.

 

No fractional Units will be redeemed under this Section 7.2 and in the event of
a fractional Unit, the Units that will be redeemed will be rounded down to the
nearest whole Unit.

 

7.3 Decreases in FFO. If on any Measurement Date the FFO Increase is less than
the FFO Increase for a prior Measurement Date, no adjustment will be made to the
Units redeemed as a result of the prior Measurement Date.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

REDEMPTION OF TARGET UNITS; VESTING

 

8.1 Redemption of Target Units at the End of the Performance Period. If a
Redemption Event occurs under Section 7.1, the percentage of the Participant’s
Target Unit that will be redeemed will be based on the FFO Target that was met.
Each Unit will be redeemed for one Common Share to the extent that Common Shares
are available for issuance under the Equity Incentive Plan at the time of the
redemption. The Common Shares will be fully vested on the Redemption Date and no
restrictions on transferability of such Common Shares, other than those imposed
by the Company on its Common Shares in general and under the Equity Incentive
Plan.

 

8.2 Redemption of Target Units on any Interim Measurement Date. Except as
otherwise provided in Article IX, if a Redemption Event occurs under Section
7.2, the Participant’s Target Unit will be redeemed as described in this Section
8.2, and shall be subject to the terms and conditions described in this Section
8.2.

 

8.2.1 Redemption Amount. The percentage of the Participant’s Target Unit that
will be redeemed will be based on the FFO Target that was met. Each Unit will be
redeemed for one Restricted Common Share.

 

8.2.2 Vesting Schedule. If an FFO Target is met pursuant to Section 7.2, the
Participant shall be vested in 50% of his Restricted Common Shares as of the
Redemption Date, and 25% of such Restricted Common Shares shall become vested on
each of the next two anniversaries of the first day of the Plan Year in which
the Redemption Date occurs if the Participant is employed by the Employer on
each such date; provided, however, that if an FFO Target is met in the first
Plan Year, 50% of the Restricted Common Shares received will become vested on
the second anniversary of the Effective Date if the Participant is employed by
the Employer on such date and 25% of such Restricted Common Shares shall become
vested on each of the next two anniversaries of the Effective Date if the
Participant is employed by the Employer on each such date. Notwithstanding the
preceding sentence, all Restricted Common Shares shall be fully vested as of the
last day of the Performance Period if the Participant is employed by the
Employer on such date. With respect to Restricted Common Shares that vest in
accordance with this Section 8.2.2, on the applicable vesting date, 60% of such
Restricted Common Shares shall be converted to Earned Shares and shall be
subject to the transferability restrictions described in Section 8.2.3, and 40%
of the Restricted Common Shares shall become Common Shares and shall not be
subject to the transfer restrictions set forth in Section 8.2.3, except that
such Common Shares shall be subject to such restrictions that the Company
imposes on its Common Shares in general and under the Equity Incentive Plan.

 

8.2.3 Transfer Restrictions. Unless the Committee determines otherwise, no
Earned Shares received under this Plan may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant prior to
the end of the Performance Period and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate. Any Earned Shares held by
the Participant at the end of the Performance Period shall be converted to
Common Shares and no restrictions on transferability of such Common Shares will
be in effect, other than those imposed by the Company on its Common Shares in
general and under the Equity Incentive Plan.

 

13



--------------------------------------------------------------------------------

8.3 Dividends. Dividends that are paid by the Company on its Common Shares shall
be paid on any Restricted Common Shares and Earned Shares held by a Participant.
No dividends or dividend equivalents shall be payable on any Participant’s Units
or Target Unit.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION OF EMPLOYMENT

 

9.1 Termination for Cause, Voluntary Resignation, or Nonrenewal of Employment
Agreement. Unless the Committee determines otherwise or as otherwise provided in
the Participant’s Employment Agreement, if a Participant’s employment with an
Employer is terminated by the Employer on account of Cause, voluntarily by the
Participant for any reason, or the Participant’s Employment Agreement terminates
without renewal and the Participant’s employment with the Employer terminates as
a result of such nonrenewal, then:

 

9.1.1 Target Units. The portion of the Participant’s Target Unit that has not
been redeemed will be forfeited. If the termination occurs prior to the
applicable Redemption Date, no Units shall be redeemed for the Participant.

 

9.1.2 Restricted Common Shares. Any portion of the Participant’s Restricted
Common Shares that have not vested will be forfeited back to the Company.

 

9.1.3 Earned Shares. The restrictions on transferability for any Earned Shares
held by the Participant at the time of his termination of employment will
continue for the period set forth in Section 8.2.3.

 

9.2 Termination for Death or Permanent Disability. Unless the Committee
determines otherwise or as otherwise provided in the Participant’s Employment
Agreement, if a Participant’s employment with an Employer is terminated on
account of death or by the Employer on account of Permanent Disability, then:

 

9.2.1 Target Units. The Participant shall continue as an active Participant in
the Plan and the Participant’s Target Units shall be redeemed in accordance with
the terms of the Plan as if the Participant continued in employment with the
Employer for the remainder of the Performance Period, except that any Restricted
Common Shares received as a result of a Redemption Event shall be fully vested
on the Redemption Date. No transfer restrictions shall apply to any Restricted
Common Shares received pursuant to this Section 9.2.1.

 

9.2.2 Restricted Common Shares. Any unvested Restricted Common Shares held by
the Participant shall become fully vested as of the Participant’s termination
date. No transfer restrictions shall apply to any Restricted Common Shares
vested pursuant to this Section 9.2.2.

 

9.2.3 Earned Shares. The restrictions on transferability for any Earned Shares
held by the Participant at the time of his termination of employment will cease
to apply.

 

15



--------------------------------------------------------------------------------

9.3 Termination Without Cause. Unless the Committee determines otherwise or as
otherwise provided in the Participant’s Employment Agreement, if a Participant’s
employment with an Employer is terminated on account of termination by the
Employer without Cause (which for this purpose does not include a termination on
account of death or Permanent Disability), then, as long as the Participant was
in the Plan for at least 12 months prior to the Participant’s termination date:

 

9.3.1 Target Units. The Participant shall continue as an active Participant in
the Plan, but the Participant’s Target Units shall not be redeemed until the
Final Measurement Date and shall be redeemed only as provided in this Section
9.3.1. On the Final Measurement Date the Committee shall determine the Final FFO
and the portion of the Participant’s Target Units that will be redeemed, which
shall be determined in accordance with Section 7.1; provided, however, that for
purposes of this Section 9.3.1, (i) the determination shall be made as if there
has been no FFO Increase for any prior Interim Measurement Date, and (ii) the
portion of the Participant’s Target Units that shall be redeemed on the Final
Measurement Date shall be determined by subtracting (A) the number of Units the
Participant had redeemed prior to his termination of employment, from (B) a pro
rated number of Units, which shall be determined by multiplying the total number
of Units subject to the Participant’s Target Units that are redeemable as of the
Final Measurement Date based on the Final FFO, by a fraction, the numerator of
which is the total number of months that the Participant was employed by the
Employer during the Performance Period (which for this purpose includes the
month in which the Participant’s employment was terminated) and the denominator
of which is the number of months in the Performance Period. If the number of
Units in (A) of the immediately preceding sentence is greater than the number of
Units in (B), no additional Units will be redeemed for the Participant.
Redemption of Units in accordance with this Section 9.3.1 shall be redeemed in
accordance with Section 8.1 of the Plan.

 

9.3.2 Restricted Common Shares. Any unvested Restricted Common Shares held by
the Participant shall become fully vested as of the Participant’s termination
date, with 60% becoming Earned Shares and 40% becoming Common Shares on the
vesting date. The transfer restrictions set forth in Section 8.2.3 shall apply
to any Earned Shares received pursuant to this Section 9.3.2 for the period set
forth in Section 8.2.3.

 

9.3.3 Earned Shares. The restrictions on transferability for any Earned Shares
held by the Participant at the time of his termination of employment will
continue to apply for the period set forth in Section 8.2.3.

 

Notwithstanding anything in this Section 9.3 to the contrary, if the
Participant’s employment with the Employer is terminated by the Employer without
Cause prior to the first anniversary of the Participant’s active participation
in the Plan, this Section 9.3 shall not apply to the Participant’s Target Units
and the Participant’s termination of employment shall be treated as a
termination covered by Section 9.1.

 

9.4 Change in Control. If a Change in Control occurs during a Performance Period
while the Participant is an Employee of an Employer or if a former Employee has
outstanding Units under the Plan at the time of the Change in Control as a
result of a termination of employment covered by Section 9.2 or 9.3 of the Plan,
then:

 

9.4.1 Target Units. Any portion of the Participant’s Target Unit that has not
been redeemed as of the Change in Control shall be redeemed as Common Shares,
with each Unit representing one Common Share; provided, however, that any
Participant who had a termination of employment covered by Section 9.2 or 9.3
shall receive a redemption of his Target Unit in accordance with Section 9.2 or
9.3, as applicable, determined as if the Target FFO was met as of the date of
the Change in Control and the Performance Period ended on the date of

 

16



--------------------------------------------------------------------------------

the Change in Control. Notwithstanding the immediately preceding sentence, if
the Target Units are deemed as deferred compensation subject to the requirements
of section 409A of the Code, a redemption on a Change in Control will only occur
if such Change in Control event meets the requirements of section 409A(2)(A)(v)
of the Code and the corresponding regulations, and, if the Change in Control is
not a covered event, a Change in Control will not be deemed to have occurred for
purposes of this Section 9.4.1.

 

9.4.2 Restricted Common Shares. Any unvested Restricted Common Shares held by
the Participant shall become fully vested as of the Change in Control. No
transfer restrictions shall apply to any Restricted Common Shares vested
pursuant to this Section 9.4.2.

 

9.4.3 Earned Shares. The restrictions on transferability for any Earned Shares
held by the Participant at the time of the Change in Control will cease to
apply.

 

The redemption, vesting and lapse of restrictions will occur immediately prior
to the Change in Control.

 

Notwithstanding anything in this Plan to the contrary, if a Change in Control
occurs prior to the Effective Date, any Employee who has been allocated Target
Units by the Committee shall have such Target Units be deemed as granted as of
the date of the Change in Control and the consequences described in Section
9.4.1 shall apply to such Target Units.

 

17



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATION

 

10.1 Committee. This Plan shall be administered by the Committee. The Committee
may delegate authority to one or more subcommittees, as it deems appropriate.
The Committee may also delegate ministerial duties to Employees of an Employer
or other persons it deems appropriate and capable of fulfilling such ministerial
duties.

 

10.2 Committee Authority. The Committee shall have the sole authority to (i)
determine which Employees shall be Participants, (ii) determine the Performance
Period for a Participant, (iii) determine the total number of Units that are
subject to the Participant’s Target Unit, (iv) determine the FFO Increase for a
Measurement Date, (v) determine the FFO Targets, (vi) determine the FFO
Baseline, (vii) amend any previously granted Award or Award Agreement, subject
to the limitations under Section 11.1, (viii) determine the Redemption Date, and
(ix) deal with any matters arising under the Plan. Notwithstanding the preceding
sentence, the Committee may consider the recommendations of the CEO as such
recommendations relate to determining which Employees, other than himself or his
family members, shall receive Awards under the Plan, the total number of Units
subject to the Participant’s Target Unit, determine the FFO Targets for such
Participant, determine the FFO Baseline for such Participant, and the
consequences of such Participant’s termination of employment on his outstanding
Target Units, Restricted Common Shares, and Earned Shares.

 

10.3 Committee Determinations. The Committee shall have all powers necessary to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Committee’s interpretations, constructions and
determinations shall be final, binding and conclusive on all parties, including
but not limited to the Employers and any Employee or Participant. As a condition
of participating in the Plan and receiving an Award, a Participant must
acknowledge, in writing or by acceptance of an Award, that all decisions and
determinations of the Committee shall be final and binding on the Participant,
his or her Beneficiaries and any other person having or claiming an interest
under such Award. All powers of the Committee shall be executed in its sole
discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.

 

10.4 Compensation of Committee. The Committee shall serve without compensation
for its services hereunder. The Committee is authorized at the expense of the
Company to employ such legal counsel, as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

 

10.5 Indemnification of Committee. To the extent permitted by applicable state
law, the Company shall indemnify and hold harmless the members of the Committee,
the CEO, and any delegate who is an Employee of an Employer, against any and all
expenses, liabilities and claims, including legal fees, to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and

 

18



--------------------------------------------------------------------------------

liabilities arising out of gross negligence or willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Company or provided by the Company under any bylaw,
agreement or otherwise, as such indemnities are permitted under state law.

 

19



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.1 Amendment; Termination. This Plan, any Award and any Award Agreement may be
amended or modified only with the consent of the Company acting through the
Committee; provided, that any amendment or modification which adversely affects
a Participant must be consented to by such Participant to be effective against
him, unless such amendment or modification to the Plan occurs prior to the
Effective Date and, in such a case, no consent of the Participant is required
for such amendment or modification. Notwithstanding anything in the Plan to the
contrary, while the Plan is not intended to be a deferred compensation plan
subject to the requirements of section 409A of the Code, if it is subsequently
determined that the Plan is subject to the requirements of section 409A of the
Code, the Committee may, without the consent of Participants in the Plan, amend
the Plan and outstanding Award Agreements to comply with the requirements of
section 409A of the Code and any corresponding guidance and regulations issued
under section 409A of the Code. This Plan shall terminate, automatically and
without further action of the Company, upon the full satisfaction of all of the
Company’s obligations hereunder.

 

11.2 Non-Alienation. The Company shall pay all amounts payable hereunder only to
the person or persons designated by the Plan and not to any other person or
corporation. No part of a Participant’s Award hereunder shall be liable for the
debts, contracts, or engagements of such Participant, nor shall a Participant’s
Award be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding (including, but not limited to, an action
for a divorce or legal separation), nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Committee, in its sole discretion, may
cancel such redemption (or any part thereof) to or for the benefit of such
Participant in such manner as the Committee shall direct.

 

11.3 Funding. The Plan is intended to be a bonus plan and is not intended to be
a plan covered by the Employee Retirement Income Security Act of 1974, as
amended. The Company shall not be required to set aside any funds for payment of
amounts hereunder. Participants and their Beneficiaries, heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interests in any
specific property or assets of the Company. No assets of the Company shall be
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all of the Company’s assets shall be, and
remain, the general unpledged, unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise of the Company to distribute Common Shares in the future, and the rights
of Participants and their Beneficiaries shall be no greater than those of
unsecured general creditors.

 

11.4 Governing Law. The Plan is established under and will be construed
according to the laws of the Commonwealth of Pennsylvania, excluding conflict of
law provisions.

 

20



--------------------------------------------------------------------------------

11.5 Withholding. The redemption and/or vesting of Awards under the Plan shall
constitute taxable compensation to the Participant and shall be subject to
federal (including FICA), state and local income tax reporting and withholding.
In addition, each Participant shall be responsible for the payment of all
individual tax liabilities relating to such redemption and/or vesting. The
Employer may require that the Participant or the Beneficiary to pay to the
Employer the amount of any federal, state or local taxes that the Employer is
required to withhold with respect to the redemption and/or vesting of Awards, or
the Employer may deduct from other wages paid by the Employer the amount of any
withholding taxes due with respect to such redemption and/or vesting. If
permitted by the Committee, a Participant may elect to satisfy the Employer’s
withholding obligation with respect to the redemption and/or vesting of an Award
under the Plan by having Common Shares withheld up to an amount that does not
exceed the Participant’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. The election must be in a
form and manner prescribed by the Committee, may be subject to prior approval of
the Committee, and no Earned Shares may be withheld for this purpose.

 

11.6 At-Will Employment Status. The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Company or the
Employer and the Participant. Such employment continues to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless otherwise
expressly provided for in the Participant’s Employment Agreement. Nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of the Company or the Employer, or to interfere in any way with any
right of the Company or the Employer to discipline or discharge the Participant
at any time, subject to the terms of the Participant’s Employment Agreement.

 

11.7 Headings. The headings of Articles are for convenience only and shall not
control or affect the meaning or construction of any of the provisions of this
Plan.

 

11.8 Enforceability. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, and this Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

11.9 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participants and their
Beneficiaries. No other person shall be a third-party beneficiary or acquire any
rights under this Plan.

 

11.10 Beneficiary. Any payments payable to a Participant following the
Participant’s death shall be payable to the Participant’s Beneficiary.

 

11.11 Incorporation of Equity Incentive Plan. The provisions of the Equity
Incentive Plan are hereby incorporated by reference as set forth herein with
respect to Common Shares awarded under the Plan.

 

21



--------------------------------------------------------------------------------

11.12 Stock Certificates; Restrictive Legends.

 

11.12.1 Stock Certificate. On the Redemption Date or as soon as practicable
thereafter, the Company shall issue a stock certificate to each Participant
receiving Restricted Common Shares, Earned Shares and Common Shares hereunder.
Each such certificate shall be registered in the name of the appropriate
Participant. The certificates issued hereunder shall bear a legend referring to
the terms, conditions and restrictions applicable to such Restricted Common
Shares, Earned Shares and Common Shares hereunder, and with respect to
Restricted Common Shares and Earned Shares shall have a legend substantially in
the following form (in addition to any other legend the Committee may determine
to be necessary or appropriate):

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON SHARES REPRESENTED HEREBY
ARE RESTRICTED BY AND SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE)
OF THE AMERICAN FINANCIAL REALTY TRUST 2006 LONG-TERM INCENTIVE PLAN. COPIES OF
SUCH PLAN ARE ON FILE IN THE OFFICES OF AMERICAN FINANCIAL REALTY TRUST.

 

11.12.2 Custody of Restricted Common Shares and Earned Shares. The Committee may
require that Common Share certificates evidencing the Restricted Common Shares
and Earned Shares be held in custody by the Company until the restrictions
(including those relating to vesting and transferability) set forth in this Plan
shall have lapsed, and that, as a condition to the issuance of the Restricted
Common Shares and Earned Shares to any Participant such Participant shall have
delivered a stock power, endorsed in blank, relating to such Restricted Common
Shares and Earned Shares. If and when such restrictions lapse, the stock
certificates shall be delivered by the Company to the appropriate Participant or
his designee.

 

11.12.3 Conditions of Issuance of Restricted Common Shares and Earned Shares.
Any Restricted Common Shares and Earned Shares distributed by the Company shall
be subject to this Section 11.12, including the requirement of an appropriate
legend, the requirement that the certificates representing such Restricted
Common Shares and Earned Shares be held in custody by the Company and the
condition to distribution that the Participant have delivered a stock power with
respect to such Restricted Common Shares and Earned Shares.

 

11.12.4 Successor Corporation. If the Company shall be consolidated or merged
with another corporation, each Participant shall be required, to the extent that
the Restricted Common Shares and Earned Shares remain unvested and/or subject to
restrictions or transferability, to deposit with the successor corporation each
certificate that such Participant is entitled to receive by reason of the
ownership of the Restricted Common Shares and Earned Shares, and the other
provisions of this Section 11.12 shall apply to such certificates.

 

11.13 Gender. The masculine gender shall include the feminine and the singular
the plural, unless the context clearly requires otherwise.

 

11.14 Notices. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing or hand delivered, or
sent by registered or certified mail to the Committee. Any notice to the
Participant shall be sent to the last known address of the Participant on the
Employer’s records or hand delivered to the Participant. Any such notices shall
be deemed given as of the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.

 

22



--------------------------------------------------------------------------------

11.15 Uniformity. Nothing herein shall be construed as requiring that amounts
distributable under the Plan be the same with respect to each Participant.

 

23



--------------------------------------------------------------------------------

SCHEDULE 1

 

DEFINITION OF FFO

 

For purposes of this Plan, FFO shall mean net income (loss) before minority
interest in an operating partnership (computed in accordance with generally
accepted accounting principles), excluding gains (or losses) from debt
restructuring and gains (or losses) from sales of property, less any impairment
of asset values at cost (unrealized loss) plus real estate related depreciation
and amortization (excluding amortization of deferred costs) and after
adjustments for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis.

 

24